Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 01/14/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “in such a manner” in line 3, which is vague and indefinite. It is not clear what “manner” the indicator and substrate are disposed.  
Claim 3 recites the limitation “in such a manner” in line 5, which is vague and indefinite. It is not clear what “manner” protein (A) and the protein (b) are linked for resonance energy transfer to occur. Is it by the reaction between the indicator and analyte FRET is caused? How?
Claim 4 recites the limitation "the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this action, this limitation will be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Emmons et al. (US 5641635).
Regarding claim 1, Emmons et al. teach a device comprising: a reagent portion (“element” –see col. 2 line 33) in which a chemiluminescent indicator (“chemiluminescent composition” –see col. 2 line 41) and a chemiluminescent substrate for the indicator (“substrate” –see col. 2 lines 48-49) are disposed (Emmons et al. disclose that “the element further comprising” the chemiluminescent composition and substrate –see col. 2 line 40), and a base on which the reagent portion is formed, wherein the chemiluminescent indicator and the chemiluminescent substrate are disposed independently from each other in the reagent portion (Emmons et al. discloses in col.2 lines 33-34, that the “element comprising a transparent, nonporous support having disposed thereon”; further, Emmons et al. disclose that the components that include the chemiluminescent composition and substrate are “located in any of the layers provided that the oxidase and the oxidase substrate are in separate layers.” –see col.2 lines 50-52).
Regarding claim 2, Emmons et al. teach the device according to claim 1, Emmons et al. further teach methods using the device of claim 1 where the chemiluminescent indicator and the chemiluminescent substrate are disposed in such a manner that the chemiluminescent indicator and the chemiluminescent substrate can react with each other when a sample is supplied to the reagent portion. (In col. 2 lines 30-55, Emmons describes how an analyte labeled with peroxidase can produce a chemiluminescent signal in response to the catalytic action of peroxidase when it comes in contact with the element’s multiple independent layers (i.e. in such a manner) described in lines 35-52 which includes the chemiluminescent composition, enhancer for the composition, a micelle forming material for the composition, oxidase and oxidase substrate; wherein the oxidase and its substrate are in separate layer. In col. 3 lines 10-36, Emmons further describes a method of detecting a peroxidase labeled analyte in the transblotting membrane and detecting the signal generated. Moreover, in col. 5 line 64 – col. 6 line 11, Emmons describes the chemiluminescent composition which is capable of producing a signal in response to reaction of an oxidant such as hydrogen peroxide in the presence of peroxidase. Emmons adds that in most assays, hydrogen peroxide is generated from the reaction of an oxidase with its substrate.) As noted above in the 112(b) rejection of claim 2, the lack of clarity in what manner is being claimed allows for Emmons to read on the manner recited in claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over by Emmons et al. (US 5641635) in view of Hitko et al. (US2014/0194325A1).
Regarding claim 3, Emmons et al. teach the device limitations according to claim 1 and 2. However, Emmons et al. is silent on the chemiluminescent indicator being a fusion protein (C) in which a protein (A) capable of binding an analyte in the sample and a chemiluminescent protein (B) are fused together, and the protein (A) and the protein (B) are linked in such a manner that resonance energy transfer can occur.
Hitko et al. discloses methods and apparatus for recognition of cellular target by bioluminescence resonance energy transfer (title; abstract). Hitko et al. also discloses a chemiluminescent indicator being a fusion protein (C) in which a protein (A) capable of binding 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reagent portion of Emmons to include proteins that can be fused together to produce resonance energy transfer upon binding to an analyte as taught by Hitko because it would allow for a detection of low affinity targets and maintaining the bioactive agent in equilibrium with the target throughout the assay (last sentence in [0046]; lines 7-10 in [0054]. A person of ordinary skill in the art reasonably would have expected success in modifying Emmons reagent portion with Hitko’s bioluminescent system because each reference is drawn to the art of using chemiluminescent components in the detection of analytes.   
Regarding claim 4, modified Emmons discloses the device according to claim 3. While Emmons does disclose a substrate as described in claim 1, Emmons is silent on that substrate being specifically for the bioluminescent reaction described in claim 3 above.  Hitko et al. discloses that the chemiluminescent substrate is a substrate for the protein (B). (–see para [0005] (c) a substrate for the bioluminescent reporter). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the substrate for the bioluminescent reporter as taught by Hitko in the device of Emmons because it would allow for the reaction to take place when contacted producing energy that can be detected (–see line 20 in [0005] and line 9 in [0007] and line 5 in [0008]).  A person of ordinary skill in the art reasonably would have expected success 
Regarding claim 5, modified Emmons discloses the device according to claim 3. However, Emmons is silent on the protein (A) described in claim 3 is either a protein (Al) that can emit fluorescence in a state where the analyte is bound thereto or a protein (A2) capable of binding an autofluorescent molecule as the analyte, and the protein (B) of claim 3 can excite fluorescence or autofluorescence of the protein (A) with its luminescence energy. 
Hitko et al. discloses the protein (A) is either a protein (Al) that can emit fluorescence in a state where the analyte is bound thereto or a protein (A2) capable of binding an autofluorescent molecule as the analyte, and the protein (B) can excite fluorescence or autofluorescence of the protein (A) with its luminescence energy. (–see para [0035] in particular where it talks about one of the embodiments with an energy acceptor such as fluorophore being conjugated/fused/tethered/connected to a bioactive agent where the energy acceptor emits a signal (e.g., light, heat, fluorescence, resonance energy, etc.) when triggered by energy absorption (e.g., resonance energy transfer); and wherein the “energy acceptor” can be a macromolecule such as an autofluorescent protein –see [0038]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Hitko’s fluorescent proteins as part of the fusion complex (as described in more detail in the paragraph above) and wherein protein B can excite fluorescence or autofluorescence of protein A with its luminance energy, in Emmons reagent portion/chemiluminescent composition because it is common to use alternative and different types of fluorescent molecules in the art. Moreover, Emmons is directed to binding assays for detection of an analyte and the fusion protein of Hitko et al provides for such assays. A person of ordinary skill in the art reasonably would have expected success in using Hitko’s fluorescent/autoflourescent proteins in Emmons reagent portion because each reference is drawn to the art of using chemiluminescent components in the detection of analytes.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5,16, and 19 of copending Application No. 16/481,167 in view of Emmons et al. (US 5641635). 

Regarding claim 1, ‘167 discloses a chemiluminescent indicator that comprises fusion proteins (claims 5,16, and 19). However, ‘167 does not disclose a device comprising: a reagent portion device in which the chemiluminescent indicator and a chemiluminescent substrate for the indicator are disposed; and a base on which the reagent portion is formed, wherein the chemiluminescent indicator and the chemiluminescent substrate are disposed independently from each other in the reagent portion.
Emmons et al. teach a device comprising: a reagent portion (“element” –see col. 2 line 33) in which a chemiluminescent indicator (“chemiluminescent composition” –see col. 2 line 41) and a chemiluminescent substrate for the indicator (“substrate” –see col. 2 lines 48-49) are disposed (Emmons et al. disclose that “the element further comprising” the chemiluminescent composition and substrate –see col. 2 line 40), and a base on which the reagent portion is formed, wherein the chemiluminescent indicator and the chemiluminescent substrate are disposed independently from each other in the reagent portion (Emmons et al. discloses in col.2 lines 33-34, that the “element comprising a transparent, nonporous support having disposed 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to use the chemiluminescent composition of copending ‘167 in the device of Emmons et al. because this would allow for utilizing proteins that can be fused together to produce resonance energy transfer upon binding to an analyte as taught by ‘167 (claim 5 lines 2-4; claim 16 lines 2-4; claim 19). Moreover, Emmons is directed to binding assays for detection of an analyte and the fusion protein of copending ‘167 provides for such assays. A person of ordinary skill in the art reasonably would have expected success in combining the fusion protein of copending ‘167 and Emmons et al. because each reference is drawn to the art of using chemiluminescent components in the detection of analytes. 
Regarding claim 3, modified ‘167 teaches the limitations of the device of claim 1 above. It further teaches that the chemiluminescent indicator is a fusion protein (C) in which a protein (A) capable of binding an analyte in the sample and a chemiluminescent protein (B) are fused together, and the protein (A) and the protein (B) are linked in such a manner that resonance energy transfer can occur (claims 5, 16, and 19).
Regarding claim 5, modified ‘167 teaches the limitations of the device of claim 1 above. It further teaches that protein (A) is either a protein (Al) that can emit fluorescence in a state where the analyte is bound thereto or a protein (A2) capable of binding an autofluorescent molecule as the analyte, and the protein (B) can excite fluorescence or autofluorescence of the protein (A) with its luminescence energy (claim 5 lines 5-8; claim 16 lines 5-8; claim 19 lines 5-8). 
	This is a provisional nonstatutory double patenting rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Johnsson et al. (US2016/0146794A1) discloses analyte detection methods using luminescence. Johnsson et al. discloses a sensor molecules for detecting an analyte of interest in a sample using bioluminescence resonance energy transfer wherein there is a bioluminescent molecule attached to a binding protein which is capable of binding to the analyte of interest in the presence of a substrate and a fluorescent acceptor. However, Johnsson et al. is silent on the chemilumescent indicator and substrate being disposed independently from each other in a reagent portion. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Ali Al-Ameen whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/MOHAMMAD ALI AL-AMEEN/Examiner, Art Unit 1641                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641